Citation Nr: 0709047	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
April 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In June 2006, the veteran appeared at the Cleveland RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

At his June 2006 hearing, the veteran appeared to indicate 
that he wants to pursue a claim of service connection for a 
psychiatric disability, including depression, schizophrenia, 
or post-traumatic stress disorder (PTSD), based on personal 
assault.  This issue is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all available evidence necessary for an equitable disposition 
of this claim.

2.  The competent evidence of record shows the veteran's 
current sleep disorder is unrelated to military service.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  This letter advised the veteran of the information 
necessary to substantiate his claim and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, the letter expressly told the 
veteran to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  A March 2006 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
personnel records, and transcripts from the veteran's April 
2005 RO hearing and his June 2006 Board hearing.  While the 
veteran has not been afforded a VA examination with respect 
to his claim, the record as it stands includes competent 
nexus opinions to allow the Board to decide the case.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Therefore, the duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In the case at hand, the veteran contends that his current 
sleep disorder is a result of a personal assault experienced 
in service.  Evidence of post-service insomnia includes a 
November 1976 VA mental health clinic treatment record 
reflecting that the veteran took medication for insomnia.  A 
February 1977 treatment note suggests that the veteran 
experienced restlessness due to stress from school.  VA 
medical records from 2002 through 2004 further indicate the 
veteran was treating his insomnia with medication.  

However, even if these records do demonstrate a current sleep 
disability, the competent evidence of record does not 
demonstrate that the veteran had a chronic sleep disorder in 
service, nor does it link any in-service insomnia to the 
veteran's military service.  On his July 1962 separation 
medical history report, the veteran indicated that he had 
frequent trouble sleeping in the barracks.  However, 
complaints of difficulty sleeping appear nowhere else in the 
veteran's service medical records, including on the medical 
history report he completed when he re-enlisted in February 
1964, and his medical records do not reflect that he was 
actually diagnosed with insomnia in service.  This evidence 
suggests that any sleep difficulty the veteran may have 
experienced during service was transitory and was, therefore, 
not chronic in nature.  

The veteran has also stated that his current sleep disorder 
resulted from a sexual assault that occurred in service.  
However, VA has been unable to corroborate the sexual assault 
that was described by the veteran at his personal hearings 
and in recent VA medical records.  Because the veteran did 
not tell anyone about this assault until about 30 years after 
service, it is not documented in contemporaneous military, 
police, or hospital records.  Nor is there a fellow service 
member, friend, family member, clergy member, or counselor 
who can corroborate the veteran's statements.  Therefore, 
service connection based on a link between an in-service 
personal assault and a current sleep disorder cannot be 
granted.

The Board does note a September 2004 medical statement from 
the veteran's VA psychiatrist stating that the veteran has 
been diagnosed with dyssomnia secondary to military sexual 
trauma.  However, the Board lends no probative weight to this 
diagnosis, as it is based entirely on the veteran's 
uncorroborated account of his in-service history.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (noting the Board is 
not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence).  Therefore, in the absence of evidence 
of an in-service disease or injury that can be linked to a 
current sleep disability, service connection must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a sleep disorder is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


